DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3–6 are objected to because of the following informalities:
Claim 1 now recites, “the water tank has a volume of 500 to 1,500 mL” (lns. 12–13), followed by, “the water tank comprises a main water tank and a secondary water tank” (ln. 14), and, “the main water tank has the volume of 500 to 1,500 mL” (lns. 16–17). While this presentation of limitations made more sense when they were in separate claims, it is needlessly confusing to present them in this manner in a single claim. The claim should be amended to simply explain that the main water tank has a volume of 500 to 1,500 mL, without any mention of a volume of the generic water tank.
Claims 3–6 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107822524 A) in view of De’ Longhi et al. (US Pub. 2018/0325313), Buschman et al. (US Pub. 2019/0309957), and Sun (CN 104013302 A).
Zhang discloses an air fryer with a steaming function (title, “Steam air frying pan”), comprising:
a cooking chamber (“heating cavity”) and a water tank (3), wherein the cooking chamber and the water tank are arranged inside a housing (1),
the air fryer is further provided therein with a steam generator (5), a heating chamber is provided in the steam generator (“The internal heating pipe is instantaneously heated and vaporized into hot steam”), the heating chamber in the steam generator is connected to the water tank via a water pump (“water pump 4 draws the water in the water tank 3 into the steam generator 5”), high-temperature steam generated in the heating chamber of the steam generator is introduced into the cooking chamber (“hot steam, enters the heating cavity through the steam adapter 7”),
wherein the water tank comprises a main water tank (3), and
wherein the main water tank is detachably mounted (“water tank 3 is installed at the upper end of the housing 1,” clearly suggesting detachability).
Zhang does not explicitly disclose a control unit or a chamber temperature sensor arranged in the cooking chamber, with each of the chamber temperature sensor, the steam generator and the water pump being electrically connected thereto.
However, Buschman discloses a similar apparatus with a control unit (84) connected to (described in paras. 60 and 91) a steam generator (10) and a water pump (32, 34), and it would have obvious to one of ordinary skill in the art add the control unit of Buschman to the steam generator and water pump of Zhang to allow these elements to be controlled by “an overall steam generating program” (Buschman: para. 60).
Zhang does not disclose a chamber temperature sensor arranged in its cooking chamber.

Zhang does not explicitly disclose its cooking chamber having a volume of 5 to 10 L, or its water tank or main water tank having a volume of 500 to 1,500 mL.
However, Zhang is clearly Applicant’s own prior art, and comparing the disclosures of each, the Office finds it overwhelmingly likely that the volumes of the cooking chamber and water tank of each are similar. Even if the Zhang reference did not involve volumes that were within the claimed ranges, these volumes would be close enough to what is claimed such that it would have been obvious to one of ordinary skill in the art to slightly modify the volumes of either element for obvious results, i.e. more volume of cooking or steam water, or a smaller appliance.
Zhang does not disclose its water tank comprising a secondary water tank mounted at a lower end of the main water tank, the secondary water tank communicating with the main water tank, the water pump being connected to the secondary water tank, a water level sensor being mounted at a bottom of an inner side of the secondary water tank, the water level sensor being electrically connected to the control unit.
However, Sun discloses a secondary water tank (2) mounted at a lower end of a main water tank (1), the secondary water tank communicating with the main water tank (via 7), a water level sensor (21, 22, 23, 24) being mounted at a bottom of an inner side of the secondary water tank (ascertainable from fig. 1), the water level sensor being electrically connected to a control unit (various mentions of “control” through the disclosure; one extensive pertinent passage,
“When the magnetic float 24 rises to the height of the third inductive switch 23, the third inductive switch 23 Controlling the water inlet solenoid valve 8 to close the passage 7; when the magnetic float 24 is lowered 
The advantage of this arrangement is that it helps prevent burns in the steam heater by monitoring the water supply level.
Therefore, it would have been obvious to one of ordinary skill in the art to add the secondary water tank and water level sensor of Sun to the main water tank of Zhang and control unit of Buschman to help prevent burns at the steam heater by monitoring the water supply level.
Sun does not disclose any pump, but combining these references as suggested, it would have been obvious to one of ordinary skill in the art to connect the water pump 4 of Zhang to the secondary water tank of Sun since this would be the final outlet of the water tank in total.
Commentary: Buschman also discloses a secondary water tank (22) and water level sensor (90), but Sun seemed more appropriate given how Applicant’s disclosure shows the smaller secondary water tank 10 right below the main water tank 2 just as Sun does in its fig. 1. Buschman also discloses, “It is contemplated that the capacity of the upper tank 20 and the lower tank 22 results in a combined volume of approximately 1 to 2 liters” (para. 67).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of De’ Longhi, Buschman, and Sun as applied to claim 1 above, and further in view of Wanat (US Pat. 6,267,046).
Zhang does not disclose its steam generator being equipped with an over-temperature protector and a temperature sensor, and both the over-temperature protector and the temperature sensor are electrically connected to the control unit.
However, Wanat discloses its steam generator (40) being equipped with an over-temperature protector (either the temperature control aspect of 44, or 47) and a temperature sensor (44; temperature detection described in col. 4, lns. 48–63).

Wanat does not disclose any sort of control unit, but it would have been obvious to one of ordinary skill in the art to connect the over-temperature protector and temperature sensor to the control unit taught by Buschman to allow these elements to be centrally monitored and managed.
Therefore, it would have been obvious to one of ordinary skill in the art to add the over-temperature protector and temperature sensor of Wanat to the control unit and steam generator or Zhang to prevent burns in the steam heater by keeping its temperature within a range.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of De’ Longhi, Buschman, Sun, and Wanat as applied to claim 3 above, and further in view of Chen (US Pub. 2017/0007064).
Claim 4: Zhang does not disclose a one-way valve being mounted at a steam outlet end of the heating chamber of the steam generator.
However, Chen discloses a similar apparatus with a check valve (111) mounted at a steam outlet end (128) of a heating chamber of a steam generator (123, as described in para. 34).
The advantage of this feature is that it prevents steam backflow (para. 14, “backflow of the steam can be effectively prevented”).
Therefore, it would have been obvious to one of ordinary skill in the art to add the one-way check valve of Chen to the steam outlet end of the heating chamber of the steam generator of Zhang to prevent steam backflow.
Claim 5: Zhang modified by Chen discloses a steam outlet end of the one-way valve being connected to a steam adapter (Zhang: 7) via an adapting member (Zhang: the part of 7 that would allow it to connect to steam generator 5, but which connects to the one-way valve of Chen), one end of the steam adapter leading into the cooking chamber (Zhang: “steam into the heating cavity through the 
Zhang does not disclose a plurality of corresponding steam transmission holes being arranged side by side in the adapting member.
However, one of ordinary skill in the art would have appreciated that the air outlet holes 15 of Zhang’s steam adapter (which “increase the amount of steam outgassing”) could be implemented elsewhere in the fluid pathway downstream of the steam generator, and would have been willing to add them to the upstream part of the steam adapter 7 that constitutes the adapting member to further increase the amount of steam outgassing.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of De’ Longhi, Buschman, Sun, and Wanat as applied to claim 3 above, and further in view of Shibuya et al. (US Pub. 2016/0066738).
Neither Zhang nor Wanat exactly discloses the steam generator comprising a sealed housing casting, and each of the heating chamber, the over-temperature protector, and the temperature sensor being arranged in the sealed housing casting.
However, Shibuya discloses a steam generator comprising a sealed housing casting (para. 64, “first steam generating heater 50 has been casted in an aluminum die-cast of the water storage chamber 28”), with the heating chamber (water storage chamber 28) and a temperature sensor (33, see para. 66) being arranged in the sealed housing casting (as described in para. 64).
Furthermore, Wanat clearly suggests that its over-temperature protector and temperature sensor 44, 47 are integrally connected to what forms the housing for its own steam generator 40 (see fig. 1).

Therefore, it would have been obvious to one of ordinary skill in the art to form the steam generator of Zhang using the sealed housing casting of Shibuya, and to arrange the heating chamber of Zhang and the over-temperature protector and temperature sensor of Wanat in the sealed housing casting to protect these elements and keep them close.
Commentary: Shibuya also discloses a water supply tank 42 with a volume of 650 ml, see para. 75.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3 November 2021, with respect to the § 112(a) rejection of claim 5 have been fully considered and are persuasive. The § 112(a) rejection of claim 5 has been withdrawn.
Applicant’s remaining arguments have been fully considered but they are not persuasive.
Applicant argues that Sun does not disclose its water level sensor mounted at a bottom of an inner side of the secondary water tank (pg. 12). Applicant further argues that the induction switches and magnetic float are not installed on a bottom of an inner side of the tank, nor could they be. While the Office grants that the induction switches 21, 22, and 23 are not installed on the bottom inner side of secondary water tank, the mount of magnet 24 clearly is, based on fig. 1, and this disclosure is adequate enough to read on the claim. The Office is especially inclined to this position because Applicant does not disclose how the claimed water level sensor works; the Office has no way of knowing if the disclosed water level sensor has some sort of means internal to the float mount, or if it uses externally mounted induction switches similar to those disclosed in Sun but merely have them left out of the disclosure.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN J NORTON/Primary Examiner, Art Unit 3761